Citation Nr: 1112531	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral spondylolysis with grade I spondylolisthesis and, if so, whether service connection warranted.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a disability manifested by bilateral leg pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant had active service from June 1976 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2007 and December 2008 by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO).

The appellant requested a hearing before the Board in July 2007 but subsequently withdrew his request in December 2008.

The issues of entitlement to service connection for bilateral spondylolysis with grade I spondylolisthesis, headaches, and bilateral leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for bilateral spondylolysis with grade I spondylolisthesis was previously denied by the RO in March 2005.  The Appellant was notified of this decision and of his appellate rights in April 2005.  He did not timely appeal.

2. Evidence received since the March 2005 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for bilateral spondylolysis with grade I spondylolisthesis.


CONCLUSION OF LAW

1. The March 2005 RO decision denying service connection for bilateral spondylolysis with grade I spondylolisthesis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Since the March 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral spondylolysis with grade I spondylolisthesis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Prior to the current claim, the appellant's claim for entitlement to service connection for bilateral spondylolysis with grade I spondylolisthesis was last denied in a March 2005 rating decision.  The appellant did not appeal; accordingly, the March 2005 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record at the time of the March 2005 rating decision were service treatment records and the appellant's statements.

The appellant submitted a new claim for bilateral spondylolysis with grade I spondylolisthesis in September 2006 and was denied by the RO in January 2007.  The appellant timely appealed this decision. 

The evidence submitted since the March 2005 rating decisions included a December 2008 letter from Dr. J. C. Olivieri, the appellant's private doctor, who stated, "After carefully reviewing his medical records it has come to my attention that the patient had a previous history of bilateral Spondololysis and Grade I Spondylolithesis... It is my professional opinion that the injury sustained during active duty were only partially caused by his previous back condition and the trauma sustained during this event has caused progressive worsening of his condition."  See Dr. J. C. Olivieri letter, dated December 2008.

The medical evidence above is "new" because it was not previously considered by the RO and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the appellant currently has right ear hearing loss, which was the reason service connection was denied previously.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for bilateral spondylolysis with grade I spondylolisthesis is reopened and, to that extent only, the appeal is granted.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

Furthermore, a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Bilateral spondylolysis with grade I spondylolisthesis

Given the new and material evidence submitted by the appellant, the Board finds that more development is needed to readjudicate this claim.

The record appears to indicate that the appellant's back disability preexisted his entrance into active service.  In that case, the question is whether the appellant's back disability was aggravated by service.  If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995)

A pre-existing injury or disease will be considered to be aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2010).  The Court has held that intermittent or temporary flare-ups during service of a preexisting injury or disease does not constitute aggravation; rather, aggravation occurs when the underlying condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Board acknowledges the appellant's claim that he hurt his back while on the obstacle course.  A Orthopaedic Clinic for Minor Illnesses record, dated July 1976, indicated the Appellant reported pain in his back following an obstacle course and that he had back surgery prior to service.  A July 1973 Medical Board record indicated the appellant "experienced the return of his mechanical type low back pain and buttock pain which precludes his being able to continue with the physical activity level necessary to compete basic training."  Therefore, the appellant was medically discharged from his military service due to a diagnosis of recurrent lumbago sciatica, post Gill procedure in May 1973 (three years prior to his entrance into service); bilateral spondylolysis L-5, S-1; and grade I spondylolisthesis.  

Post service medical evidence include records from the Dallas County Department of Human Services (dated April 1994); a radiology report from Phymed, Inc. (dated December 1993); and a letter from the Law Offices of Irwin, Johnson & Kaskie to Liberty Mutual Insurance Co. (dated September 1993) indicate the appellant was treated for a various back symptoms.  These do not include any opinion whether the current symptoms are related to the appellant's military service.

In November 2009, the appellant underwent a VA examination where upon physical examination and review of the records within the claims file, the examiner determined the appellant did not sustain any injury during service but opined the appellant's "current condition is less likely than not related to any exacerbation or injury in the service and is more likely than not due to his preexisting condition being exacerbated over the years particularly from the incident in 1993 when the Pinto that he was riding in [was] rear ended by a van at high speed."  The a3 reported that he has not worked since 1993 following the motor vehicle accident.  

Contrarily, as stated earlier, the appellant submitted a letter from his private doctor, who determined, "After carefully reviewing his medical records it has come to my attention that the patient had a previous history of bilateral Spondololysis and Grade I Spondylolithesis... It is my professional opinion that the injury sustained during active duty were only partially caused by his previous back condition and the trauma sustained during this event has caused progressive worsening of his condition."  

Given these two contradicting opinions and the evidence of record, this matter must be remanded for a new examination and opinion for several reasons. 

First, it does not appear the November 2009 examiner considered the July 1976 Orthopaedic Clinic for Minor Illnesses report or the appellant's lay statements reporting he hurting his back during the obstacle course.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the appellant is capable of recalling the injuries sustained, such as hurting his back while on the obstacle course.  

Additionally, the Board also notes it is unclear whether Dr. Olivieri considered the appellant's medical records in its entirety, specifically, the appellant's in-service treatment record and records regarding his back treatment from September 1993 to April 1994.  In addition, Dr. Olivieri failed to address the 1993 car accident where the appellant's sustained injuries to his back, and whether this contributed/aggravated the Appellant's back condition.

Therefore, the Board finds a new opinion is necessary to determine whether the appellant's preexisting back condition was aggravated during service or whether it is related to another incident, namely the May 1993 motor vehicle accident. 

Furthermore, there are no treatment records within the appellant's claims file regarding the medical treatment received following the May 1993 motor vehicle  accident.  As a result, all outstanding treatment records, VA or private, should be requested and obtained if available prior to the new VA examination.

Headaches

The appellant claimed his headaches were the result of his military service.  He alleged he started experiencing headaches when he allegedly injured his back in service. 

According to in-service treatment records, there is no indication the appellant complained of, or was treated for, headaches.  In addition, the July 1976 examination prior to separation did not report any headaches.

The Board has reviewed all the private treatment records and VA examinations in the record.  There is no indication the appellant has been diagnosed with or received treatment for headaches.

The appellant's representative has stated the appellant "has present complaints of this condition, and has attested to the occurrence of symptomatology in service and continuously thereafter.  The Veteran and his representative has also requested a remand for a VA examination for an opinion regarding the etiology of this condition. 

The Board notes that the appellant has reported, as he is competent to do, that he first began experiencing headaches during service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  Based on the Veteran's reports of headaches during service and continuously since separation, the Board finds that VA is required to provide him with a new medical examination and to request a medical opinion as to whether the appellant's claimed condition as a result of military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A disability manifested by bilateral leg pain

The appellant alleges his current bilateral leg pain is related to his military service. 

According to the in-service treatment records, the appellant complained of, and was treated for,  leg pain in addition to his back disability. 

During the November 2009 VA examination, the appellant stated the pain in his back radiated down to his legs with cramping and spasms.  The appellant reported he was receiving treatment for his legs from a private doctor.  These records, however, are not associated with the claims file. 

The Board notes the Appellant has not been afforded a VA examination regarding his legs.  Therefore, given the complaints of leg pain during service and the appellant's report that he is currently receiving treated for his lower extremities, a new VA examination is necessary.  In addition, the private treatment records as identified by the appellant should be obtained and incorporated with the claims file. 

Accordingly, the case is REMANDED to the AMC for the following action:

1. The AMC should ask the appellant to identify any additional date(s) of treatment, the name(s) of the examining medical practitioner (VA or private), and location(s) of treatment facility used since service, and any other pertinent information in locating such reports, which are not already part of the record, specifically, private doctor from whom he is currently receiving treatment for his legs, and all available treatment records received following his May 1995 motor vehicle accident.  The AMC should obtain complete records of all such consultation and evaluation from all sources identified by the appellant that are not already incorporated in the claims file.  

2. Once all outstanding records have been obtained and associated with the claims file, schedule the appellant for a VA orthopedic examination for the purpose of ascertaining whether his back disability is causally related to his period of active service (whether it was aggravated by service).  

Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's bilateral spondylolysis with grade I spondylolisthesis is causally related (incurred in or aggravated by) to his period of active service.

The examiner should specifically consider and address the appellant's statements that his back disability was aggravated during basic training, Dr. J. C. Olivieri's December 2008 opinion, and the May 1993 motor vehicle accident, in determining whether the appellant's current disability is related at least in part to his active service.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

3. The AMC should also schedule the appellant for a VA examination before an appropriate specialist(s) regarding his reported headaches.  The examiner is asked to determine whether the Veteran currently suffers from a disability manifested by chronic headaches, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service. 

All testing deemed necessary by the examiner should be performed and the results and opinions reported should be explained in detail.  A complete rationale must be offered for any opinion provided, taking into consideration the lay statements of the Veteran.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4. The AMC should also schedule the appellant for a VA examination to determine whether any bilateral leg disability exists and if so, the nature and etiology of the diagnosed disability.  The examiner is asked to state whether it is at least as likely or not that any leg disability is etiologically related to service.

All testing deemed necessary by the examiner should be performed and the results and opinions reported should be explained in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the appellant's claims, considering all applicable laws and regulations.  If the claims are denied, the AMC should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


